DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed April 27, 2020, has been entered in full.  Claims 1-14 are pending in the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Goldberg (Reg. No. 44,126) on March 8, 2022.
The application has been amended as follows: 
In claim 1, line 1, insert --a-- before “generative adversarial network”
In claim 14, line 1, insert --non-transitory-- before “computer-readable”

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 26, 2020; November 2, 2021; December 20, 2021; and March 2, 2022, are being considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Wang’ (“ESRGAN: Enhanced Super-Resolution Generative Adversarial Networks,” 2018) can be considered the closest prior art.  Wang teaches some aspects of the claimed invention, such as training the generator of a generative adversarial network (GAN) to increase the resolution of images (e.g. Figs. 3-4) using a first/reconstruction loss (Pg. 7, Eq. 3,             
                
                    
                        L
                    
                    
                        1
                    
                
            
        ), a second/perceptual loss (Pg. 7, Eq. 3,             
                
                    
                        L
                    
                    
                        percep
                    
                
            
        ), and a third/discrimination loss (Pg. 7, Eq. 3,             
                
                    
                        L
                    
                    
                        G
                    
                    
                        R
                        a
                    
                
            
        ).  However, Wang does not teach all elements of the claimed invention.  In particular, Wang does not input a first image having greater than zero noise amplitude to the generator and calculate the second and third losses based on the resulting output.  Wang does not add any noise to training images.  Instead, Wang uses network interpolation to achieve a desired trade-off between perceptual quality and distortion (Sec. 3.2 and Fig. 2).
Neither Wang, nor any of the other identified prior art discloses, teaches, suggests, or otherwise renders obvious the full combination of elements required by the claimed invention.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Blau’ (“The Perception-Distortion Tradeoff,” 2018)
Explains the tradeoff between perceptual quality and distortion in image restoration algorithms – e.g. Fig. 1
‘Chen’ (“Joint Denoising and Super-Resolution via Generative Adersarial Training,” 2018)
Trains a GAN to transform noisy, low-resolution images into denoised, high-resolution images using first/reconstruction loss, second/perceptual loss, and third/discrimination loss – e.g. Fig. 1, Sec. III.C, Eq. 6
‘Cheon’ (“Generative Adversarial Network-based Image Super-Resolution using Perceptual Content Losses,” 2018)
Trains GAN for super-resolution using first (content), second (adversarial) and third (differential content, DCT) losses – e.g. Fig. 1, Sec. 2.2
‘Mechrez’ (“The Contextual Loss for Image Transformation with Non-Aligned Data,” 2018)
Teaches details of contextual loss function
‘Zhang’ (“Sharp and Real Image Super-Resolution Using Generative Adversarial Network,” 2017)
Adds noise as data augmentation for training a super-resolution GAN – Page 218, third paragraph
‘Park’ (US 2020/0034948 A1)
Combines denoising autoencoder with super-resolution GAN – e.g. Figs. 8-10
‘Lee’ (US 2019/0370608 A1)
Example of iteratively applying a super-resolution GAN to achieve a desired scaling factor – e.g. Fig. 8
‘Wang-742’ (US 2019/0114742 A1)
Teaches a super-resolution neural network with an extra input parameter that controls a noise reduction level – e.g. Fig. 4
‘Shi’ (US 2018/0075581 A1)
Describes SRGAN, which is a super-resolution GAN that combines adversarial and content losses to form a perceptual loss – e.g. [0026]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669